Citation Nr: 1640473	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  13-05 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability evaluation for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1964 to March 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO (among other things) granted service connection for left ear hearing loss and assigned a noncompensable (zero percent) disability rating effective August 13, 2010.  The Veteran submitted a notice of disagreement with regard to this issue in May 2011.  A statement of the case (SOC) was issued in January 2013; and the Veteran perfected his appeal by way of two (2) VA Form 9s received in February 2013 and July 2014.  

The Veteran requested that he be scheduled for a Video Conference Board hearing on his February 2013 VA Form 9.  This hearing occurred in October 2015.  A transcript of the hearing has been associated with the claims file.   

In December 2015, the Board remanded the Veteran's left ear hearing loss claim for further development.  The RO completed the development and issued a supplemental statement of the case in June 2016.  Thereafter, the RO recertified the appeal to the Board for additional review.    

For the record, this appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.







FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  At the very worst, since the grant of service connection, the Veteran has manifested Level IV hearing in his left ear. 


CONCLUSION OF LAW

The schedular criteria for an initial compensable disability rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.85, 4.86, Diagnostic Code 6100 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Board must initially discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claim to a compensable disability rating for his service-connected left ear hearing loss.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.655 (2015). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, letters sent to the Veteran in September 2010 and December 2010 advised him as to what information or evidence was necessary to substantiate his increased rating claim, his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines disability ratings and effective dates.  Both of these letters were sent prior to the April 2011 rating decision on appeal.  Therefore, VA fulfilled its duty to notify. 

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records; and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all relevant facts have been properly developed, and that evidence necessary for equitable resolution of the issue on appeal has been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's STRs and post-service VA treatment records have been added to the record.  The Veteran's VBMS and Virtual VA records have also been reviewed.  

The Veteran was also given the opportunity to testify before the Board in support of his claim.  A transcript of his October 2015 hearing has been associated with the claims file.  This transcript reveals that the undersigned discussed the issue that was to be addressed at the hearing.  The undersigned focused on what was needed to substantiate the Veteran's increased rating's claim and sought to identify any further evidence that might be available to support the claim.  These actions satisfied the duty of a Veterans Law Judge to fully explain an issue and to suggest the submission of additional evidence to substantiate a claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to the Board).  

Lastly, the Veteran has ultimately been afforded four (4) VA medical examinations in relation to his left ear hearing loss claim.  These examination reports are dated in November 2010, October 2012, August 2013 and February 2016.  The Board finds that the medical information contained in these examination reports are adequate for adjudication purposes because they are based upon consideration of the relevant facts, describe the Veteran's left ear hearing disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-125 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  The Veteran has not identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of his claim.

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by the VA to obtain evidence necessary to substantiate the Veteran's claim. Therefore, no further assistance to the Veteran with the development of evidence is required.

Compensable rating for left ear hearing loss

The Veteran has been assigned a noncompensable (zero percent) disability rating for his left ear hearing loss.  April 2011 rating decision; January 2013 statement of the case; June 2016 supplemental statement of the case.  He seeks a compensable rating.  In doing so, the Veteran disagrees with the RO's decision "not to grant benefits" for his left ear hearing loss (Veteran's May 2011 statement) because the RO has failed to properly address his hearing problem, which is his inability to understand conversations in a room with a lot of background noise.  See Veteran's July 2014 statement; October 2015 BVA hearing transcript.  Thus, he has appealed to the Board.  

For reasons set forth below, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the appeal must be denied.  


Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a), 4.1.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127. 

In evaluating hearing loss, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  



Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.



Table VIA  (set forth above with Table VI) is used when the examiner certifies that the use of a speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86. 38 C.F.R. § 4.85 (c).  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86 (b).  To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I, for essentially normal acuity, through XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

Lastly, 38 C.F.R. § 4.85(f) provides that if a Veteran's impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of § 3.383 of the chapter.  

In this case, the evidence does not support a disability rating greater than zero percent for the Veteran's left ear hearing loss.  In this regard, the Veteran's VA audiological examinations, conducted in accordance with the methods described in 38 C.F.R § 4.85, show that the Veteran's left ear puretone decibel loss is not severe enough for a compensable rating.  

The Veteran's November 2010 VA evaluation report reveals that the Veteran had the following puretone thresholds: 

HERTZ
      1000		2000		3000		4000
      LEFT		25dB		35dB		45dB	 	50dB

Utilizing the numbers set forth above, the examiner found that the Veteran's average left ear hearing loss was 38.75dB (25dB + 35dB + 45dB + 50dB = 155/4
 = 38.75dB loss).  The Veteran's Maryland CNC word list speech recognition score showed 96 percent in the left ear.  


Utilizing Table VI listed in 38 C.F.R. § 4.85 (set forth for reference above), the November 2010 audiological findings represent a puretone threshold average of 38.75 (i.e., since it falls within the 0-41 category "box" across the top of the table) and a score of 96 percent for speech recognition (because it falls within the 92-100 "box" along the left side of the table).  Intersecting those boxes on the table result in a finding of Level I Roman Numeral designation for hearing acuity in the left ear.  Since the Veteran's right ear is not service-connected, it is assigned a Level I Roman Numeral designation for hearing impairment for VA purposes.  See 38 C.F.R. § 4.85 (f).  Using Level I hearing and Level I hearing under Table VII in 38 C.F.R. § 4.85 (set forth above), these findings warrant a zero percent (noncompensable) rating. 

In terms of the Veteran's October 2012 audiogram, the Veteran was found to have the following puretone thresholds: 
   
HERTZ
      1000		2000		3000		4000
      LEFT		30dB		50dB		60dB		 65dB

Utilizing the numbers above , the Veteran's average left ear decibel loss was 51.25dB (30 dB + 50 dB + 60 dB + 65 dB = 205/4 = 51.25dB loss).  It appears the left ear speech recognition score was 76 percent (@ 70 dBHL), although the Board is uncertain as to whether this is in fact an appropriate score utilizing the CNC word list.  Assuming so, utilizing Tables VI and VII above, the audiological findings would show a Level IV hearing acuity in the Veteran's left ear; and a Level I acuity presumed for his right ear.  Connecting these Levels in Table VII, these findings (the worst of all of the Veteran's VA examination data) show that the Veteran's left ear hearing loss was still properly calculated again to be a zero percent disability rating.  


Turning to the VA examinations conducted in August 2013 and February 2016, the Board observes that the audiological data from these examinations yield the same results as the examinations discussed above.  
Specifically, the August 2013 audiogram showed: 

HERTZ
      1000		2000		3000		4000
      LEFT		25dB		50dB		60dB		 65dB

The Veteran's average left ear decibel loss found during this examination was 50 dB (25 dB + 50 dB + 60 dB + 65 dB = 200/4 = 50db loss).  The CNC word list showed 94 percent in the left ear.

The February 2016 audiogram showed: 

HERTZ
      1000		2000		3000		4000
      LEFT		25dB		50dB		65dB		 70dB

Utilizing the numbers set forth above , the examiner found that the Veteran's average left ear decibel loss was 54 dB (25 dB + 50 dB + 65 dB + 70 dB = 	/4 
= 53 dB loss).  The CNC word list showed 94 percent in the left ear.

Again, utilizing Tables VI and VII above, the audiological findings of the 2013 and 2016 examinations show a Level I hearing acuity in the Veteran's left ear (50-53 average corresponding to discrimination scores of 94 percent).  A Level I acuity is presumed for his right ear.  Under Table VII, these findings correspond again to show that the Veteran's left ear hearing loss was properly calculated to be a zero percent schedular disability rating under 38 C.F.R. §4.85, Diagnostic Code 6100.  

The Board has also considered the application of 38 C.F.R. § 4.86 [exceptional patterns of hearing impairment].  However, the evidence does not show that the Veteran's hearing loss meets the criteria under that section.  

In making these determinations, the Board acknowledges various statements submitted by the Veteran and the Veteran's hearing testimony.  Unfortunately, the statements appear indicative of perhaps some confusion on the Veteran's part as to whether disorders or disabilities can be service-connected but still be assigned noncompensable ratings.  The Veteran also appears to be under the impression that a schedular compensable disability rating can be assigned in a case not based upon actual loss of hearing per audiological testing, but upon manifestations that may be associated with hearing loss (i.e., he cannot understand conversations in rooms with a lot of background noise).  See Veteran's statements; October 2015 BVA hearing transcript.    

Based on the results of the audiological evaluations discussed above, and in the absence of any additional medical evidence showing a more severe hearing disability, the Veteran's hearing loss has not approximated the criteria for a compensable evaluation at any time during this appeal.  Although the Board sympathizes with the Veteran's belief that he should be assigned a compensable schedular rating on the basis that his hearing impairment is more severe because of background noise, the Board's determination of the Veteran's disability rating is on the basis of the results of the audiology studies of record, as required by regulation.  See Lendenmann v. Principi, 3 Vet App. 345 (1992).  Thus, the assignment of a compensable rating on a scheduler basis is not warranted.  

A review of the record also fails to show that a referral for extraschedular consideration is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established scheduler criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  



In this case, the Board finds that the rating criteria contemplate the Veteran's hearing loss disability for the entire duration of this appeal.  The Veteran's hearing loss disability is productive of decreased hearing acuity and this manifestation is contemplated in the respective applicable rating criteria.  In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating is warranted.  The Court held that in addition to stating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id., at 455.    

In terms of symptomatology and functional impairment, the Board notes for the record that the Veteran is retired, so his hearing loss does not have an effect upon his employment.  However, the Veteran does a great deal of volunteer work.  He has stated that he participates on a number of committees and foundations; and that his left ear hearing loss has adversely affected his participation in these activities as he cannot understand the committee conversations and must ask people to repeat themselves.  See July 2014 statement; October 2015 BVA hearing transcript.   He has also reported that his hearing aid is of no help; in that it only made noise louder but not clearer.  July 2014 statement.  

Other than the Veteran's reports of left ear hearing difficulty while in larger groups and difficulty with background noise, none of the Veteran's statements, VA examination reports or records reveal any complaints made by the Veteran in terms of how his hearing loss has affected his abilities to perform any other conditions of daily life.  The Veteran's November 2010 VA examiner stated that the Veteran's left ear hearing loss should have no significant effect on his occupation (i.e., and presumably other activities) and that it created no effects on usual daily activities.  While the examiners in August 2013 and February 2016 did state that the Veteran has some functional impact because of his left ear hearing loss, they referenced this functional loss only in terms of the Veteran's reports of not being able to hear in group settings or in group meetings.  No other conditions of daily life were referred to.  Notably, as well, is the fact that the February 2016 examiner suggested in her report that the Veteran contact VA's audiology department for hearing aid follow-up, indicating that the Veteran's hearing problems might be resolved via additional healthcare from the VA rather than through an extraschedular rating.    

Thus, while it is true the Veteran has a normal-to-moderately-severe sensorineural hearing loss of the left ear, the evidence reveals that his hearing loss is not worse than contemplated by the scheduler criteria, and that he certainly is not profoundly deaf.  See VA examination reports.  As mentioned above, there has been no showing of any (much less marked) interference with employability.  Additionally, the Veteran's left ear hearing loss has not shown to necessitate any (much less frequent) periods of hospitalization.  In the absence of such factors, the Board does not find that the Veteran has any functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Referral for extraschedular rating is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Lastly, the Board observes that a claim for a total disability rating based on individual unemployability (TDIU) due to a service-connected disability is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As set forth above, there have been no assertions or statements from the Veteran indicating that his service-connected left ear hearing loss has rendered him unemployable, nor has any evidence in the record suggested such an issue.  As such, the Board finds the consideration of a TDIU is not appropriate in this case. 

Therefore, based upon the current evidence of record, the Board finds that the assignment of an initial noncompensable disability rating for the Veteran's left ear hearing loss was appropriate.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




ORDER

An initial compensable disability rating for left ear hearing loss is denied.  



____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


